Citation Nr: 1740472	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include anxiety disorder, depression, and posttraumatic stress disorder (PTSD). 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability, to include atherosclerosis disease, asthma, chronic obstructive pulmonary disorder (COPD).

4.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder, depression, and PTSD. 

5.  Entitlement to service connection for a respiratory disability, to include atherosclerosis disease, asthma, and COPD, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.

7.  Entitlement to service connection for a thyroid disability, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.

8.  Entitlement to service connection for a kidney disability, to include as a result of herbicide exposure and/or contaminated water at Camp Lejeune.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a left ear disability other than bilateral hearing loss and tinnitus.


ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for bilateral hearing loss is denied.

New and material evidence with respect to the claim of service connection for an acquired psychiatric disability, to include anxiety disorder, depression, and PTSD, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for a respiratory disability, to include atherosclerosis disease, asthma, and COPD, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

Service connection for tinnitus is granted.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss, an acquired psychiatric disability, to include depression, anxiety disorder, and PTSD, and COPD, were denied in an April 2005 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the April 2005 rating decision, pertinent to the claim for service connection for bilateral hearing loss is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  The evidence submitted since the April 2005 rating decision, pertinent to the claims for service connection for an acquired psychiatric disability, to include depression, anxiety disorder, and PTSD, and a respiratory disability, to include atherosclerosis disease, asthma, and COPD, are neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  

4.  Tinnitus is etiologically related to military service.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied the claims of entitlement to service connection for bilateral hearing loss, an acquired psychiatric disability, to include depression, anxiety disorder, and PTSD, and COPD, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Since the April 2005 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Since the April 2005 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety disorder, and PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Since the April 2005 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for a respiratory disability, to include atherosclerosis disease, asthma, and COPD, is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1970 to June 1972.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety disorder.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Board has also recharacterized and broadened the Veteran's claim for COPD to include one for any diagnosed respiratory disability, to include the Veteran's currently diagnosed atherosclerosis disease, asthma, and COPD.

1. Claims to Reopen

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).


A. Bilateral Hearing Loss

The Veteran originally filed a claim of service connection for bilateral hearing loss in October 2004.

In April 2005, the RO denied the claim of service connection for bilateral hearing loss on the basis that the Veteran's service medical records were silent as to any complaint, treatment, or confirmed diagnosis related to hearing loss.  

Prior to the April 2005 denial, the evidence of record included the Veteran's service treatment records dated from July 1970 to June 1972, military personnel records, VA and private treatment reports, and lay statement by the Veteran asserting that his bilateral hearing loss was due to a weaponry blow up.  

Since April 2005, the Veteran has submitted lay statements, private and VA treatment records, medical literature, and provided testimony at a Travel Board hearing.

The Board finds that the evidence received since the April 2005 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Veteran's lay statements merely describe his in-service report of a sudden weaponry explosion, facts which were before the RO at the time of the April 2005 denial.  Moreover, although the Veteran has a diagnosis of bilateral hearing loss currently, there is no evidence indicating that his hearing loss is related to service.  As such, the Board is unable to conclude that this evidence constitutes new and material evidence to reopen the claim, as there is no evidence that the Veteran's current hearing loss is linked to service.  In other words, the newly submitted evidence does not address an element of the claim that was previously lacking.  At the Veteran's Board hearing, he indicated that nothing had changed with respect to his hearing since the 2005 final denial.  Thus, the Board finds that the new evidence is not material because it does not substantiate a fact necessary to establish that the Veteran has bilateral hearing loss that was incurred in or aggravated in service.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for bilateral hearing loss is not reopened. 

B. Acquired Psychiatric Disability

The Veteran originally filed a claim of service connection for PTSD in October 2004.

In April 2005, the RO denied the claim of service connection for PTSD on the basis that the evidence did not show a confirmed diagnosis of PTSD and the available evidence was insufficient to confirm that the Veteran actually engaged in combat or was a prisoner of war.  

Since April 2005, the Veteran has submitted lay statements, private and VA treatment records, medical literature, and provided testimony at a Travel Board hearing.  In particular, a letter received in May 2017 from Dr. J. H. indicates that the Veteran is his patient at Florida Health Care Plans' Ormond Beach office.  He stated that the Veteran suffers from chronic anxiety and depression and has been diagnosed with PTSD.  This evidence is new in that the evidence was not of record at the time of the April 2005 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is new evidence of a current psychiatric diagnosis which was part of the element that was lacking in the prior denial.  Based on the evidence, the claim for service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, and PTSD, is reopened.  To this extent, the appeal is granted.

C. Respiratory Disability

The Veteran originally filed a claim of service connection for COPD in October 2004.

In April 2005, the RO denied the claim of service connection for COPD on the basis that exposure to asbestos during military service had not been established by the evidence available for review and there was no evidence that the Veteran's COPD occurred in military service or was aggravated or caused by service.  The claim of service connection for COPD was further denied on the basis that exposure to mustard gas was not established because the evidence did not show full body exposure to mustard gas during active military service and there was no evidence that the Veteran's COPD occurred in military service or was aggravated or caused by service.

Since April 2005, the Veteran has newly contended that he has a respiratory disability that could be due to inhaling poisons, to include exposure to contaminated drinking water containing benzene at Camp Lejeune.  See December 2012 VA Form 9.  In addition, the claims file contains lay statements, private treatment records reflecting a diagnosis of atherosclerosis disease, medical literature regarding contaminated water at Camp Lejeune, and hearing testimony provided at a Travel Board hearing that are new in that the evidence was not of record at the time of the April 2005 decision.  For the purposes of determining whether new and material evidence has been submitted, the Board finds that the low threshold to reopen the claim has been met because there is now lay evidence of exposure to contaminated drinking water containing benzene in service.  Based on the evidence, there is a reasonable possibility of substantiating the claim for service connection for a respiratory disability.  To this extent, the appeal is granted.

2. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a). 

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases, including tinnitus (as diseases of the nervous system), detailed in 38 C.F.R. §3.309 (a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303 (b) only apply to a chronic disease listed in § 3.309(a)).  Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309 (a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Tinnitus 

The Veteran contends that he incurred tinnitus as a result of in-service noise exposure.  Although there is no evidence showing that the Veteran complained of or sought treatment for tinnitus during service, and he was not diagnosed with tinnitus during service, the Board finds that noise exposure is consistent with his in-service duties.  Accordingly, the Board concedes his exposure to in-service acoustic trauma, and the Board finds that his reports of an onset of tinnitus as a result are competent and credible.

Private treatment records reflect a diagnosis of tinnitus.  The Veteran's treating physician, Dr. J. H., has indicated that the Veteran has unexplained or idiopathic tinnitus that is severe.  During the Veteran's January 2017 Board hearing, he testified to having ringing in his ears since service.  See January 2017 Board hearing testimony, p. 17.

The Veteran as a layperson is competent to report symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms of tinnitus since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  Moreover, as noted in the medical evidence of record, a current tinnitus disability is conceded.  

Based on the Veteran's credible report, a continuity of tinnitus symptomatology has been established since the Veteran's separation from service.  Thus, the remaining elements of service connection are satisfied with respect to the tinnitus claim.  See Walker, 701 F.3d 1331. 

Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's tinnitus and his in-service exposure to acoustic trauma, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his tinnitus is related to his active service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


REMAND

Diabetes Mellitus, Type II, Thyroid Disability, Kidney Disability, and a Respiratory Disability

The Veteran seeks service connection for the above disabilities and contends that these disabilities are secondary to contaminated water exposure at Camp Lejeune, North Carolina, or in the alternative, to herbicide exposure while stationed in Okinawa, Japan.  

The Veteran's service personnel records indicate that he had duty assignment at Camp Lejeune in October 1970.  Thus, the Veteran's service records appear to indicate that he served at Camp Lejeune, North Carolina prior to 1987.  With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  See VA Adjudication Procedure Manual, M21-1.IV.ii.2.C.5.o.  Therefore, his exposure to contaminated water is conceded.  However, it is unclear as to whether the Veteran was exposed to herbicides.

If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as diabetes mellitus, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2016).  There is no evidence in the record that the Veteran served in the Republic of Vietnam.  However, the Veteran's military personnel records do indicate that the Veteran was stationed at Camp Hansen, Okinawa in 1971. 

While the Department of Defense (DOD) has conceded some use of herbicides outside the Republic of Vietnam, neither DOD, nor VA, have conceded that herbicides were ever used in Japan, particularly at Okinawa.  Nonetheless, the Veteran has provided several internet articles implying that various herbicides were stored and used in Okinawa.

VA's duty to assist requires it to make reasonable efforts to assist a claimant in securing evidence necessary to substantiate the claimant's benefit claim.  38 U.S.C.A. § 5103A (a)(1) (West 2014).  Particularly, the Veteran's Benefits Administration Manual M21-1 (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1 MR, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a.  This procedure requires: (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

In light of the above, the Board finds that additional development is necessary to determine whether the Veteran was exposed to herbicides during his active service, particularly, to establish if the Veteran was exposed to herbicides in Okinawa by virtue of that service.

Moreover, as he has not been afforded VA examinations in relation to his diabetes mellitus, type II, thyroid disability, kidney disability, and respiratory disability claims, such examinations must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability, namely PTSD, as a result of service.  He has further asserted that he has had long term anger problems with panic attacks.  

As noted above, the Veteran's treating physician, Dr. J. H., has indicated that the Veteran has been diagnosed with PTSD, but there are no treatment records evidencing such a diagnosis.  However, the record does reflect a diagnosis of anxiety disorder.  Notably, the United States Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons, 23 Vet. App. 1, 5-6, 8.  The Veteran has not been afforded a VA examination for his claimed acquired psychiatric disability.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current acquired psychiatric disability that is a result of his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Left Ear Disability 

The Veteran asserts that he has a left ear disability due to acoustic trauma.  He reported that following a particular incident in service, his left ear began to bleed.  The Veteran's treating physician, Dr. J. H., has indicated that the Veteran is deaf in his left ear, which the Veteran has associated with the in-service C-4 explosion.  Although the Veteran has not submitted evidence of a left ear disability, other than bilateral hearing loss and tinnitus, the Board finds that VA's duty to obtain an examination as to the nature and etiology of any current left ear disability, other than bilateral hearing loss and tinnitus, has been triggered.  Thus, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of any current left ear disability other than bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the claims file.

The Veteran should also be given opportunity to present any private treatment records.

2. The AOJ should complete the procedures provided in the Veteran's Benefits Administration Manual Part IV, Subpart ii, Chapter 1, Section H, Subsection 7, Paragraph a, for verification of any herbicide exposure claimed by the Veteran, to include his contention that he was exposed to herbicides, including Agent Orange, while stationed in Okinawa.  In particular, the AOJ must send a request to the appropriate entities, such as the C&P service and the JSRRC, for verification as to whether the Veteran was exposed to herbicide agents or other hazardous or toxic chemicals at Okinawa as alleged during his period of service, in accordance with the instructions set forth in the M21-1 MR.  All documentation sent and received by the AOJ must be associated with the claims file.

3. After completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed diabetes mellitus, type II, disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any currently diagnosed diabetes mellitus, type II, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; and/or herbicide exposure (if conceded). 

The examination report must include a complete rationale for all opinions expressed. 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed thyroid disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any currently diagnosed thyroid disability, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; and/or herbicide exposure (if conceded).  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed kidney disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any currently diagnosed kidney disability, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; and/or herbicide exposure (if conceded).  

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

For any currently diagnosed respiratory disability, to include atherosclerosis disease, asthma, and COPD, please opine as to whether it is as at least as likely as not (50 percent or greater probability) that such disability had its onset during or is otherwise related to service, to include as a result of conceded exposure to contaminated water at Camp Lejeune, North Carolina; and/or herbicide exposure (if conceded).   

7. Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disability is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and examination of the Veteran, the examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD, depression, anxiety disorder, or any other acquired psychiatric disorder.  The examiner must clearly identify each psychiatric disability found at any time during the course of the appeal (to include PTSD, depression, and anxiety disorder).

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity. 

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disability either commenced during or is otherwise etiologically related to the Veteran's period of service. 

8. Schedule the Veteran for a VA examination to assess the nature and etiology of any current left ear disability other than hearing loss and tinnitus.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand must be sent to the examiner for review.

The examiner should answer the following questions:

(a) Is any left ear symptomatology, other than hearing loss and tinnitus, due to a distinct and identifiable disability (to include any external ear disease and/or tympanic membrane impairment)?

(b) If any current left ear symptomatology, other than hearing loss and tinnitus, is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during active service or otherwise the result of a disease or injury in service?

In answering the above questions, the examiner should specifically acknowledge and comment on any left ear symptomatology other than hearing loss and tinnitus that have been present and the Veteran's traumatic noise exposure in service from a C4 explosive device.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.

9. Following any additional indicated development, the AOJ should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


